DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 (claims 1-12) in the reply filed on Feb 18, 2021 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Feb 18, 2021.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure is objected to because of the following informalities:
Paragraph 0003, Line 3: “…two trucks that feature axles at both ends…” doesn’t properly represent the design as described elsewhere in the specification. Changing to “…two trucks that feature an axle at each end…” is suggested.
Paragraph 0019, Line 3: Both “the” and “a” are used in series. Selecting one and deleting the other is suggested.
Paragraph 0036, Line 1: The meaning of “…battery pack assembly accordance…” is unclear. Adding “in” between “assembly” and “accordance” is suggested.
Paragraph 0037, Line 1: The meaning of “…battery pack assembly accordance…” is unclear. Adding “in” between “assembly” and “accordance” is suggested.
Paragraph 0038, Line 3: A semicolon (“;”) is used after “(each similar to the bridge of Fig. 16)” whereas commas are used elsewhere in the list. Changing the semicolon to a comma is suggested.
Paragraph 0039, Line 2: Paragraph 0037, Line 1: The meaning of “…shown in Fig. 17 accordance…” is unclear. Adding “in” between “Fig. 17” and “accordance” is suggested.
Paragraph 0041, Line 2: The meaning of “…and a bridge, accordance…” is unclear. Removing the comma and adding “in” between “bridge” and “accordance” is suggested.
Paragraph 0048, Line 6: “…threaded towards the ends…” doesn’t properly reflect the design as described elsewhere in the specification.  Changing “towards” to “near” is suggested.
Paragraph 0058, Line 9: The meaning of “…enables a handshake procedure…” is unclear. Adding quotation marks around the word handshake or changing the language is suggested.
Paragraph 0059, Line 12: The meaning of “…configuration may the power…” is unclear. Adding “increase”, “affect”, or “change”, etc. between “may” and “the power” as appropriate is suggested.
Paragraph 0059, Line 16: The use of “their” is inconsistent with “user”. Changing “their” to “user’s”, “the”, or “his/her” is suggested.
Paragraph 0059, Line 18: The meaning of “…has the option remove…” is unclear. Adding “to” between “option” and “remove” is suggested.
Paragraph 0060: The description of Fig. 19 is presented prior to Figs. 15, 16, and 18. Moving the description of Fig. 19 to a position after Fig. 18 is suggested.
Paragraph 0062: A description of Fig. 17 has not been included. Adding a description of Fig. 17 between the descriptions of Fig. 16 and Fig. 18 is suggested.

Appropriate correction is required.
Claim Objections
Claims 1-5 are objected to because of the following informalities:
The use of the word “coupler” to describe a “compression washer or clamping cone…toothed washer…or a splined washer” is clear in the specification but its unqualified use in the claims implies that a “coupler” is something other than a clamping cone, compression washer, toothed washer, or splined washer. For the purposes of this examination, the examiner will interpret the term coupler as used in the claims as either a clamping cone or any one of several types of washers.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Demolder (US 20160059108 A1 I) in view of Morris (US 20060145443 A1 I). Regarding Claim 1, Demolder teaches the first two, the fourth and fifth, and the ninth through the eleventh elements of the claim (hereafter (1a), (1b), (1d), (1e), (1i), (1j), and (1k), respectively). Morris teaches the third, sixth through eighth, and twelfth and thirteenth elements of the claim (hereafter (1c), (1f), (1g), (1h), (1l), and (1m), respectively). Demolder teaches
(1a), A motorized wheel system for replacing a conventional wheel of a conventional skateboard, the skateboard having a truck with an axle on which is mounted the conventional wheel (Paragraph 0007: “The…motor has an adapter that attaches to a skateboard wheel. Skateboard wheels of different sizes, colors, shapes, and thicknesses can be attached to the adapter, allowing the electric vehicle to have additional customization.” and Paragraph 0017: “This then reduces, or eliminates, the need for modifications to a standard skateboard deck and allows for the conversion from a regular Skateboard to an electric skateboard.”);
(1b), the axle extending from an end of the truck so as to form a shoulder of the truck and having an outside end thereof (Figure 3, below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Demolder)


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Demolder Figure 5)
	(1e), the motor shaft has an exterior end formed in an open cylindrical shape, the exterior end sized to provide access to the outside end of the axle (Figure 5, Reference Character 18, above);
	(1i), a stator assembly fixedly mounted concentrically around the motor shaft (Figure 5, Reference Character 22, above; Paragraph 0007: “This skateboard hub motor consists of a drive hub motor that is mounted to the axle of the skateboard truck. The drive hub motor replicates a brushless out-runner motor by having the stator mounted onto the skateboard axle.”);
(1j), a rotor assembly having a permanently magnetized housing rotatably mounted concentrically outside of the stator assembly (Figure 5, Reference Character 25, above; Paragraph 0020: “According to FIG. 5, this view depicts the assembly of the Drive Hub Motor Assembly 14. The Motor Can 25 attaches to the Adjustable Skateboard Wheel 15 and holds the 
(1k), a tire mounted concentrically outside of and coupled to the rotor assembly; so that the motor shaft, stator assembly, and rotor assembly form components of a DC brushless motor (Paragraph 0007: “This skateboard hub motor consists of a drive hub motor that is mounted to the axle of the skateboard truck. The drive hub motor replicates a brushless out-runner motor by having the stator mounted onto the skateboard axle.”).
	As indicated above, Morris teaches (1c), (1f), (1g), (1h), (1l), and (1m).
(1c), the wheel retained on the axle by an end nut removably attachable to the outside end of the axle (Morris Figure 1, Reference Characters 62 and 36, below; Paragraph 0068: “…a hex nut 62 is threaded on the axle threads 37 and tightened against the washer 61 to secure the drive wheel assembly 51 on the axle segment 36.”);

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Morris)

(1g), a coupler having an axial bore therethrough, positionable over the axle, having an interior face configured to abut the shoulder of the truck and an exterior face configured to be coupled to the motor shaft (see Claim Objection above; Morris Figure 1, Reference Character 61; Paragraph 0068: “A washer 61 {note that same reference character in both the instant application and the teaching reference is coincidental} is then inserted on the axle segment 36, and a hex nut 62 is threaded on the axle threads 37 and tightened against the washer 61 to secure the drive wheel assembly 51 on the axle segment 3.”);
(1h), the coupler is shaped to transmit torque from the motor shaft to the truck (see Claim Objection above; Morris Figure 1, Reference Character 61; Paragraph 0068: “…a hex nut 62 is threaded on the axle threads 37 and tightened against the washer 61 to secure the drive wheel assembly 51 on the axle segment 36.”);
(1l), the wheel system is mountable on the truck axle of the conventional skate board by the end nut (Morris Figure 1, Reference Characters 58 and 62; Paragraph 0068: “The drive wheel 58 is mounted on the drive wheel bushing 52…A washer 61 is then inserted on the axle segment 36, and a hex nut 62 is threaded on the axle threads 37 and tightened against the washer 61 to secure the drive wheel assembly 51 on the axle segment 36.” and Paragraph 0069: “An inside wheel bearing 65 and an outside wheel bearing 70 are provided in a bearing opening 67 that extends through the hub 68 of a free wheel 66. The free wheel 66 may be the same in design as the drive wheel 58 heretofore described with respect to FIGS. 16-18 (except without the key slots 60).”);

Regarding Claim 3, Demolder teaches a motorized wheel system but does not teach a coupler/washer. Morris teaches a coupler [that] is a compression washer (Morris Figure 1, Reference Character 62, below; Paragraph 0068: “A washer 61 is then inserted on the axle segment 36, and a hex nut 62 is threaded on the axle threads 37 and tightened against the washer 61 to secure the drive wheel assembly 51 on the axle segment 36.”).
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the motorized wheel system of Demolder to incorporate a compression washer, as taught by Morris. Although Morris does not explicitly indicate the type of washer to be used, the use of a compression washer to prevent unwanted reversal or backwards rotation of a nut on a shaft is well known in the art. It should be further noted that a plurality of shapes, sizes, and configurations of washers would meet the stated requirements and attributes of the washer described in this claim. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Regarding Claim 4, Demolder teaches a motorized wheel system but does not teach a coupler/washer. Morris teaches a coupler [that] is a toothed washer (Morris Figure 1, Reference Character 62, below; Paragraph 0068: “A washer 61 is then inserted on the axle segment 36, and 
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the motorized wheel system of Demolder to incorporate a toothed washer, as taught by Morris. Although Morris does not explicitly indicate the type of washer to be used, the use of a toothed washer to prevent unwanted reversal or backwards rotation of a nut on a shaft is well known in the art. It should be further noted that a plurality of shapes, sizes, and configurations of washers would meet the stated requirements and attributes of the washer described in this claim. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Regarding Claim 5, Demolder teaches a motorized wheel system but does not teach a coupler/washer. Morris teaches a coupler [that] is a splined washer (Morris Figure 1, Reference Character 62, below; Paragraph 0068: “A washer 61 is then inserted on the axle segment 36, and a hex nut 62 is threaded on the axle threads 37 and tightened against the washer 61 to secure the drive wheel assembly 51 on the axle segment 36.”).
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the motorized wheel system of Demolder to incorporate a splined washer, as taught by Morris. Although Morris does not explicitly indicate the type of washer to be used, the use of a splined washer to prevent unwanted reversal or backwards rotation of a nut on a shaft is well known in the art. It should be further noted that a plurality of shapes, sizes, and configurations of washers would meet the stated requirements and 
	Regarding Claim 6, Demolder teaches both the first element (hereafter (6a)) and the second element (hereafter (6b)) of the claim. Demolder teaches
(6a), a motor shaft [that] has an interior end formed in an open cylindrical shape, the interior end sized to fit over a portion of the truck abutting the truck shoulder (Demolder Figure 5, Reference Character 18, above);
(6b), a motor shaft sized to provide an interior wall having clearance over common truck size ranges (Paragraph 0018: “The Skateboard Truck 4 is a regular, non-specialized skateboard truck which allows the user to choose the Skateboard Truck 4 of his/her choice.” and Paragraph 0007: “Skateboard wheels of different sizes, colors, shapes, and thicknesses can be attached to the adapter, allowing the electric vehicle to have additional customization.”).
Regarding Claim 7, Demolder teaches a first electronic controller coupled to the stator assembly, wherein the first electronic controller is configured to drive the stator assembly (Paragraph 0007: “The Universal Electric Skateboard Unit is powered by an electric motorized drive train system that can contain one or two skateboard hub motors…The drive hub motor replicates a brushless out-runner motor by having the stator mounted onto the skateboard axle. The skateboard hub motor has bearings, which support the rotation of the motor's can. The motor's can contains magnets, which causes it to rotate because of the magnetic field produced by the coils of the stator.”).
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Demolder (US 20160059108 A1 I) in view of Morris (US 20060145443 A1 I) and further in view of Durand (US 8784139 B2 I). Regarding Claim 2, the combination of Demolder and Morris teaches a motorized wheel system but does not teach a clamping cone to produce a radial force. Durand teaches a coupler [that] is a clamping cone having an axially disposed slit to allow for radial expansion and contraction of the cone, and the portion of the motor shaft abutting the coupler has a corresponding female conical cut to mate with the clamping cone, and the tightening of the end nut urges the motor shaft axially to force the corresponding female conical cut to engulf an increasing amount of the clamping cone and to urge the clamping cone axially against the truck shoulder while producing a radial force between the clamping cone and the truck axle (Durand Figure 9, Reference Character 65, below; Paragraph 63: “In the example described…two members 62 and 63 of corresponding shape are intended to hold the seal 61 against the cable 100.” and Paragraph 64: “In the example shown, the gland 60 further includes a split clamping cone 65 intended to retain the closed members 62 and 63 on the optical cable 100.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Durand)
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the motorized wheel system of Demolder to incorporate a split, tapered clamping cone, as taught by Durand. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Demolder (US 20160059108 A1 I) in view of Morris (US 20060145443 A1 I) and further in view of Rodgers (US 20140262574 A1 I). Regarding Claim 9, the combination of Demolder and Morris teaches a motorized wheel system but does not teach a battery pack coupled to a controller and providing power to that controller. Rodgers teaches a first battery pack assembly, coupled to the first electronic controller and configured to provide power to the first electronic controller (0030: “In one embodiment the control system 280 receives power from one battery .
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the motorized wheel system of the combination of Demolder and Morris to incorporate a battery pack coupled to a controller, as taught by Rodgers. Doing so would enable the system to “activate and regulate power input, speed, and torque of the first wheel motor and the second wheel motor as a function of a weight distribution of the user on the deck, and the control system can coordinate the operation of the first wheel motor and the second wheel motor as a function of current” (Paragraph 0004).
Regarding Claim 10, the combination of Demolder and Morris teaches a motorized wheel system but does not teach a battery management system. Rodgers teaches a first battery pack assembly [that] comprises a battery management system coupled to a battery, the battery management system configured to monitor a charge level of the battery (Paragraph 033: “Using the data from the control system 280 and the wheel motors 220, the wireless mobile application 710 calculates one or more of average speed, top speed, travel time, travel distance, battery time remaining, maximum distance on remaining battery charge, average distance on remaining battery charge, and in combination with a GPS application, estimated time of arrival.”).
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the motorized wheel system of the combination of Demolder and Morris to monitor the charge level, as taught by Rodgers. Doing so would indicate when a battery needed to “be recharged with a recharging unit or through regenerative braking applied by the wheel motors” (Paragraph 0030).
Claims 11 And 12 are rejected under 35 U.S.C. 103 as being unpatentable over Demolder (US 20160059108 A1 I) in view of Morris (US 20060145443 A1 I) and further in view of Bieler (US 20140196968 A1 I). Regarding Claim 11, the combination of Demolder and Morris teaches a motorized wheel system but does not teach coupling of power or data signals between the controller and battery. Bieler teaches a bridge configured to couple a power signal, a data signal, or a combination of a power signal and data signal between the first electronic controller and first battery pack assembly (Paragraph 0096: “Diodes in parallel of a power transistor of a power bridge allows rectifying the motor back emf and charging a capacitor at the DC side of the power bridge to a DC voltage level allowing to wake up and supply the logic motor driver controller; using separate diode assembly and/or separate capacitor could also be possible to obtain the same result.”).
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the motorized wheel system of the combination of Demolder and Morris to incorporate a bridge, as taught by Bieler. Doing so would enable the circuit “to control the current during the connection process” as recognized by Bieler (Paragraph 0096).
Regarding Claim 12, the combination of Demolder and Morris teaches a motorized wheel system but does not teach a second battery pack coupled to the bridge. Bieler teaches second battery pack assembly coupled to the bridge, wherein the bridge is configured to couple a power signal, a data signal, or a combination of a power signal and data signal between the second battery pack assembly, the first electronic controller, and the first battery pack assembly (Paragraph 0090: “The battery pack 8 preferably comprises a set of batteries, for example 
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the motorized wheel system of the combination of Demolder and Morris to incorporate a second battery pack connected to the bridge, as taught by Bieler. Doing so would enable the circuit “to control the current during the connection process” as recognized by Bieler (Paragraph 0096).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618